


Exhibit 10.2


AMENDMENT TO THE [NON-EMPLOYEE DIRECTOR] [EMPLOYEE]
RESTRICTED STOCK GRANT AGREEMENT


This Amendment (the “Amendment”), effective as of __________, 2012 (the
“Effective Date”), is by and between MetroPCS Communications, Inc., a Delaware
corporation (the “Company”), and ______________ (“Grantee”).
WITNESSETH:
WHEREAS, the Company has adopted that certain Amended and Restated MetroPCS
Communications, Inc. 2004 Equity Incentive Compensation Plan (the “2004 Plan”)
and that certain MetroPCS Communications, Inc. 2010 Equity Incentive
Compensation Plan (the “2010 Plan,” together with the 2004 Plan, the “Plans”);
WHEREAS, the Company has made one or more awards of restricted common stock of
the Company, par value $0.0001 per share (the “Restricted Stock”), to Grantee
under the Plan (individually, each an “Award,” collectively, the “Awards”);
WHEREAS, in connection with the Awards, the Company and Grantee have entered
into one or more MetroPCS Communications, Inc. [Employee][Non-Employee Director]
Restricted Stock Grant Agreements pursuant to the terms of the Plans prior to
the Effective Date, as amended (as such Agreements may have been amended prior
to the Effective Date, each individually, an “Agreement,” collectively the
“Agreements”);
WHEREAS, Section 6(e) of each Agreement currently provides that dividend
payments related to shares of unvested Restricted Stock shall be forfeited to
the Company without payment to Grantee;
WHEREAS, the Company has determined that it would be in the best interest of the
Company, its stockholders and Grantee to amend the Agreements to provide that
Grantee shall be entitled to retain certain extraordinary dividends or cash
payments related to shares of unvested Restricted Stock; and
WHEREAS, the Company and Grantee desire to amend the Agreements to reflect the
amendment regarding extraordinary dividends or cash payments described above.
NOW, THEREFORE, in consideration of the premises and certain other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
1.
Any capitalized term used herein, and not otherwise defined herein, shall have
the meaning set forth in the Agreements or the respective Plan attributable to
each such Agreement.



2.Amendment to Section 6(e). Section 6(e) of each Agreement is hereby deleted in
its entirety and the following new provision is substituted therefor:


“(e)    By accepting the Restricted Stock, Grantee acknowledges his or her
understanding and agreement that solely during the period prior to the vesting
of a share of Restricted Stock, (i) each time the holders of Common Stock of
record of the Company are requested to vote on any issue, Grantee shall vote,
and Grantee authorizes the Company to vote, such unvested share of Restricted




--------------------------------------------------------------------------------




Stock “For,” “Against” or “Abstention” in the exact proportion to the “For,”
“Against” or “Abstention” votes that resulted from the applicable vote prior to
taking into consideration the votes of the unvested Restricted Stock; and (ii)
in the event dividends, other than those declared to be extraordinary dividends
or cash payments (including, but not limited to, extraordinary dividends or cash
payments declared in connection with a Change of Control (as defined in the
aforementioned Plan), recapitalization or other extraordinary transaction) are
declared by the Board, each such non-extraordinary dividend payment related to
such unvested share of Restricted Stock shall be forfeited to the Company
without payment to Grantee. Notwithstanding anything contained herein to the
contrary, (i) such proportionate voting requirements and non-extraordinary
dividend forfeitures shall lapse immediately on each share of Restricted Stock
as it vests in accordance with Sections 2, 3 or 4 of this Agreement, as
applicable, and (ii) in the event dividends are designated by the Board at the
time they are declared by the Board to constitute extraordinary dividends, or
the Board authorizes a non-dividend cash payment (including, but not limited to,
extraordinary dividends or a cash payment made in connection with a Change of
Control, recapitalization or other extraordinary transaction), such
extraordinary dividends or cash payments on unvested shares of Restricted Stock
shall not be forfeited to the Company and shall be paid to and may be retained
by Grantee.”
3. Amendment to Section 17 of the Employee Agreement and Section 16 of the
Non-Employee Director Agreement. Section 17 of each Employee Agreement and
Section 16 of each Non-Employee Director Agreement is hereby deleted in its
entirety and the following new provision is substituted therefor:
“Governing Law. The Restricted Stock and this Agreement will be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law. The obligation of the Company to deliver
Common Stock hereunder is subject to all applicable laws and to the approval of
any governmental authority required in connection with the authorization,
issuance, sale or delivery of such Common Stock.”
4.    Continuing Effect. Except as may have been previously amended and as
expressly amended hereby, all terms and conditions of the Agreements will remain
unmodified and in full force and effect and are incorporated herein as if set
forth herein in their entirety.
5.    Governing Law. The Amendment will be construed in accordance with the laws
of the State of Delaware to the extent federal law does not supersede and
preempt Delaware law.
6.    Counterparts.    The Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but both of which
taken together shall constitute one in the same instrument.
Executed this _____ day of ______________, 2012.








--------------------------------------------------------------------------------




 
 
 
METROPCS COMMUNICATIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Its:



You, as the above named Grantee, are not required to take any further action to
accept the terms and conditions of the Amendment. If you, as Grantee, desire to
accept the Amendment, subject to the terms and provisions hereof and the
respective Plan and administrative interpretations of such Plan referred to
herein, simply retain a copy of the Amendment for your records, and you shall be
DEEMED to have ACCEPTED the Amendment and you shall be DEEMED to become a party
to the Amendment, being bound to its terms and conditions.
If you DO NOT WISH TO ACCEPT the Amendment, you must provide written notice of
your desire to reject the Amendment within thirty (30) days of the receipt of
the Amendment and such written notice must be signed and dated. Please send such
written notice to Stock Plan Administration, at 2250 Lakeside Blvd., Richardson,
Texas, 75082, Attention: Kim Butzke. Again you MUST RETURN your written notice
of rejection of the Amendment WITHIN THIRTY (30) DAYS of receipt of the
Amendment in order to be effective.




